Citation Nr: 0831915	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to the service-connected post-traumatic headaches 
with complaints of dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from Dcember 1983 to 
November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and October 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As a result of the Board's decision to grant service 
connection for post-traumatic headaches with complaints of 
dizziness and in light of the recent medical treatment 
records received with a diagnosis of hypertension, the Board 
finds that a remand is warranted for adjudication of the 
issue of entitlement to service connection for hypertension 
as secondary to the service-connected post-traumatic 
headaches with complaints of dizziness. 


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current hypertension 
disorder.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should opine as to the 
following:

a)  Does the veteran have hypertension?  

b)  Based upon an assessment of the 
entire record, did any currently 
diagnosed hypertension have its onset 
during the veteran's period of military 
service?

c)  Was it caused by any incident or 
event that occurred during his period of 
military service?  

d)  Was any currently diagnosed 
hypertension either caused or aggravated 
by any currently diagnosed service-
connected post-traumatic headaches with 
complaints of dizziness?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for hypertension as 
secondary to the service-connected post-
traumatic headaches with complaints of 
dizziness.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.


The case should then be returned to the Board for the purpose 
of appellate disposition, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




